                                                November 25, 2019            USDC SDNY
                                                                             DOCUMENT
By ECF                                                                       ELECTRONICALLY FILED
                                                                             DOC #:
Honorable Gregory H. Woods                                                   DATE FILED: 11/27/2019
United States District Court
Southern District of New York
500 Pearl Street
                                                                      MEMORANDUM ENDORSED
New York, New York 10007

Re:     United States v. Franklin De Jesus Zarzuela, 19 Cr. 851 (GHW)

Dear Judge Woods:

       I write to respectfully request that the Court schedule an initial conference and bail
hearing in this matter for the week of December 2, 2019, or as soon thereafter as convenient for
the Court.

        Franklin De Jesus Zarzuela is charged in a one-count information with illegally
reentering the United States. Mr. Zarzuela was arrested and presented on October 28, 2019, at
which time Mr. Zarzuela consented to his detention without prejudice to making a future bail
application. On November 15, 2019, Mr. Zarzuela was interviewed by Pretrial Services for the
purpose of preparing a pretrial report and bail recommendation. And on November 25, 2019, Mr.
Zarzuela was arraigned on the information.

         Here, there are conditions of release that will satisfy the Bail Reform Act. Specifically,
the following conditions will reasonably assure Mr. Zarzuela’s appearance as required: (1) a
$25,000 personal recognizance bond co-signed by two financially responsible people; (2)
surrender of all travel documents and no new applications; and (3) travel restricted to the
Southern and Eastern Districts of New York.

        A.      The standard.

         A defendant who has pled not guilty and is facing trial must be released on a personal
recognizance bond unless the court determines that such release will not reasonably assure her
appearance or will endanger the safety of any other person or the community. 18 U.S.C. §
3142(b). Even if the court determines that the defendant’s release on an unsecured bond presents
a risk of flight, the law still requires release “subject to the least restrictive further condition, or
combination of conditions, that [the court] determines will reasonably assure the appearance of
the person as required.” Id. § 3142(c)(1)(B). Only if the evidence at a detention hearing proves
“that no condition or combination of conditions will reasonably assure the appearance of the
            Honorable Gregory H. Woods
November 27, 2019
                                                                                               Page 2
Re:   United States v. Franklin De Jesus Zarzuela, 19 Cr. 851 (GHW)


person as required ... shall [the court] order the detention of the person before trial.” Id. §
3142(e). In conducting such a hearing, courts are instructed to take into account (1) the nature of
the offense; (2) the weight of the evidence; and (3) the history and characteristics of the person,
including family ties.1 Id. § 3142(g).

         “Because the law thus generally favors bail release, the government carries a dual burden
in seeking pre-trial detention.” United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir. 2007). First, it
must prove by a preponderance of the evidence that the defendant “presents an actual risk of
flight.” Id. (emphasis added). “Mere opportunity for flight is not sufficient.” United States v.
Himler, 797 F.2d 156, 162 (3d Cir. 1986). The risk of flight must be serious. 18 U.S.C. §
3142(f)(2)(A); United States v. Nwokoro, 651 F.3d 108, 110 (D.C. Cir. 2011); United States v.
Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985). If an actual risk of flight is established, “the
presumption in favor of bail still applies.” United States v. Berrios-Berrios, 791 F.2d 246, 251
(2d Cir. 1986). The presumption is overcome only if the government then proves that “no
condition or combination of conditions could be imposed on the defendant that would reasonably
assure [her] presence in court.” United States v. Sabhani, 493 F.3d at 75 (emphasis added). The
burden is on the government at all times to establish these prerequisites for detention. Id.; United
States v. Shakur, 493 F.3d 63, 75 (2d Cir. 2007). Under this statutory scheme, preventive
detention is the exception for “extreme cases,” Berrios-Berrios, 791 F.2d at 250, and “only a
‘limited group of offenders’[] should be denied bail pending trial.” Shakur, 817 F.2d at 195.

       B.      The bail factors favor setting conditions of release for Mr. Zarzuela.

        The Court should not assume that because Mr. Zarzuela is charged with illegal reentry
and faces removal from the United States after the completion of this case that there are no
conditions that can reasonably assure his appearance in court as required. Indeed, for the reasons
described below, the risk of flight in this case is extraordinarily low, and the requested conditions
will reasonably assure Mr. Zarzuela’s future appearance in court as required.

        As an initial matter, courts in this district – including in a case currently pending before
this Court – have set bail conditions for defendants in similar circumstances. See, e.g., United
States v. Espinoza, 19 Cr. 641 (GHW) (illegal reentry); United States v. Nicolas Rosario, 19
Mag. 3480 (GWG) (same); United States v. Ramon Torres, 18 Cr. 587 (ALC) (same); United
States v. Galitsa, 17 Cr. 324 (VEC) (same); see also United States v. Vitale-Perez, 15 Cr. 683
(ER) (narcotics case; detainer lodged against defendant); United States v. Pilla (RLE), 15 Cr.




1
 Courts are also instructed to take into account the nature and seriousness of the danger to any
person or the community that would be posed by the person’s release. Mr. Zarzuela poses no
danger to anyone.
             Honorable Gregory H. Woods
November 27, 2019
                                                                                            Page 3
Re:      United States v. Franklin De Jesus Zarzuela, 19 Cr. 851 (GHW)


783 (bribery; detainer lodged against defendant).2 As the Ninth Circuit recently explained, “in
assessing a motion to detain a defendant pending trial, a district court must conduct an
individualized evaluation that is guided by the factors articulated at 18 U.S.C. § 3142(g). A
defendant’s immigration detainer is not a factor in this analysis, whether as evidence for or
against a finding that the defendant poses a risk of nonappearance.” See United States v. Diaz-
Hernandez, No. 19-50336 (9th Circuit, Nov. 19, 2019).3

          Here, the factors set forth in § 3142(g) favor release.

                 1.      The weight of the evidence.

        While there is no dispute that Mr. Zarzuela returned to the United States after deportation
without first seeking permission from the U.S. Government, he has a viable defense to the charge
of illegal reentry: specifically, that the underlying deportation order was invalid, and thus
dismissal of the information is proper under 8 U.S.C. § 1326(d). See e.g., United States v. Scott,
394 F.3d 111, 113 (2d Cir. 2005) (explaining that a defendant may challenge an indictment
charging illegal reentry by demonstrating that the entry of the underlying deportation order was
“fundamentally unfair.”).

                 2.      Mr. Zarzuela’s history and characteristics.

        Franklin Zarzuela is 39 years old. His underlying convictions date from 1999, and he was
removed from the United States in around 2001. After returning to the United States, Mr.
Zarzuela lived in Manhattan with his common-law wife, Casilda Almonte, their sixteen-year-old
daughter, and Ms. Almonte’s children from a prior relationship. Ms. Almonte and the children
are all U.S. citizens. Ms. Almonte works as a logistics coordinator, and will serve as one of our
proposed co-signers. If Mr. Zarzuela is released on bail, he will return to Ms. Almonte and his
children.

       Since returning to the United States, Mr. Zarzuela has one arrest: on August 8, 2019, he
was arrested for the criminal possession of a controlled substance in the seventh degree, and for
driving while impaired. Importantly for this application, Mr. Zarzuela was released on his own
recognizance. And though it was clear to Mr. Zarzuela and his counsel from his initial

2
  Courts in the Eastern District of New York have also regularly set bail conditions for
defendants with ICE detainers. See, e.g. United States v. Benitez-Dominguez, 19 Cr. 99 (NGG)
(illegal reentry); United States v. Casas-Cortez, 19 Cr. 491 (KAM) (same); United States v.
Rosario Ventura¸ 17 Cr. 418 (DLI) (same); see also United States v. Lokhnauth, 19 Cr. 201
(WFK) (narcotics; detainer lodged); United States v. Johnson, 19 Cr. 523 (ERK) (same); United
States v. Lett, 17 Cr. 628 (MKB) (same); United States v. Rodney, 17 Cr. 486 (SJ) (same); United
States v. Lopez, 217 Cr. 683 (ENV) (same); United States v. Boutin, 17 Cr. 590 (DLI) (money
laundering; detainer lodged).
3
    Available at https://cdn.ca9.uscourts.gov/datastore/opinions/2019/11/19/19-50336_order.pdf.
      Honorable Gregory H. Woods                                                                     Page 4
      November 27, 2019

      Re:   United States v. Franklin De Jesus Zarzuela, 19 Cr. 851 (GHW)

      presentment in the state that ICE was aware of the arrest, Mr. Zarzuela made all court
      appearances as required.

                     3.      Mr. Zarzuela has already served a guideline-range sentence.

              In conducting its bail analysis, the Court can take into account the fact that Mr. Zarzuela
      has already been incarcerated for around one month, which is within Mr. Zarzuela’s expected
      sentencing guidelines-range.4 While no one can predict what sentence the Court may ultimately
      impose if Mr. Zarzuela is convicted (the maximum term is two years’ imprisonment), the fact
      that Mr. Zarzuela has already served a guidelines-range sentence lessens any perceived risk of
      flight.

             In sum, the proposed conditions will reasonably assure Mr. Zarzuela’s presence as
      required. I respectfully request that the Court schedule a bail hearing for the week of December
      2, 2019, or as soon thereafter as convenient for the Court.


                                                     Respectfully submitted,


                                                     /s/
                                                     Martin S. Cohen
                                                     Ass’t Federal Defender
                                                     (212) 417-8737

     cc:     Samuel Rothschild, Esq., by ECF

The Court refers Mr. De Jesus Zarzuela's request for a bail hearing to the presiding judge in magistrate's
court. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 9.

SO ORDERED.

Dated: November 27, 2019
New York, New York       ________________________________
                               GREGORY H. WOODS
                              United States District Judge




      4
       In its Pimentel letter dated October 29, 2019, the Government indicated an expected Guidelines
      range in this case of 0 to 6 months, based on an offense level of 6, and a criminal history
      category of I.
